ORDER

PER CURIAM.
Appellant Randell Davis (“Davis”) appeals from the judgment entered upon a jury verdict finding Davis guilty of attempted burglary in the first degree, Section 564.011. On appeal, Davis challenges the sufficiency of the evidence to support his conviction for attempted burglary. Davis also alleges that the trial court erred in overruling his objections to the State’s closing argument.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(5).